Citation Nr: 0413546	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-02 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cervical spondylosis 
with multilevel osteoarthritis and discogenic disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1963 
to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The veteran gave sworn testimony to the undersigned Veterans 
Law Judge at a hearing, at the RO, in October 2003.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law affecting  
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Of significance in this case, VCAA 
heightened the duty of VA to assist claimants by providing 
examinations and medical opinions when indicated.  
38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran is service-connected for the post-operative 
residuals of degenerative disc disease of the lumbar spine 
with radiculopathy.  This disability is the result of injury 
during a parachute jump in service.  The veteran contends 
that he has cervical spondylosis with multilevel 
osteoarthritis and discogenic disease as a result of a neck 
injury during the same incident.  A private physician has 
submitted several letters containing opinions linking the 
current disability to the injury in service.  Unfortunately, 
the private physician was apparently basing his opinion on a 
history recollected by the veteran many years later.  It is 
desirable to have a VA physician examine the veteran, his 
service medical records, and his post service records and 
express an opinion.  Also, in service, the veteran was found 
to have migraine headaches.  In conjunction with the 
headaches, it was noted that the veteran was a boxer in 
service and had received blows to the head.  Service 
connection has been established for migraine headaches.  The 
VA examiner should consider the possibility that the 
veteran's current neck disorder may be the result of boxing 
in service.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The veteran should be scheduled for a 
VA examination of his neck.  The claims 
folder should be made available.  Any 
additional tests, studies or specialist 
examinations, which may be needed to 
respond to the questions should be 
performed.  The examiner should express 
opinions on the following with a full 
explanation:  
?	What is the correct diagnosis for 
the veteran's current neck 
disability?
?	Is it at least as likely as not, 
that the parachute injury in service 
resulted in the veteran's current 
neck disability?  
?	Is it at least as likely as not, 
that a boxing injury in service 
resulted in the veteran's current 
neck disability?  
?	If the examiner is of the opinion 
that part of the current disability 
is due to injury in service, he 
should express an opinion as to the 
percentage of the current disability 
which is due to injury in service 
and the percentage of the current 
disability which is due to factors 
before or after service.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



